DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 14, 22, 23, and 25-31 are objected to because of the following informalities:  
In claim 14, it is not clear if the “structured metallization” on the side facing away from the test body is referring to the metallization recited in intervening claim 13.
In claim 22, “conducting” should be changed to --conductive-- in line 2.
In claim 23, there is lack of antecedent basis in the claim for the metallization being on the side of the carrier ceramics that is facing away from the test body, as recited in lines 1-2.
In claim 25, it is not clear how the contact temperature sensor is arranged on a side of the bottom wall, as recited in lines 6-7, because the bottom wall is an element of the contact temperature sensor. For examination purposes, “the contact temperature sensor” is considered to be the carrier ceramics.
In claim 31, “conducting” should be changed to --conductive-- in line 2.
Claims 26-30 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16, 20, and 23-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0908712 to Holoubek et al [hereinafter Holoubek] (see the translation provided in the IDS filed 1/14/20).
Referring to claim 12, Holoubek discloses a contact temperature sensor (figures 1, 2; paragraphs 11-13, 15, 17, 19) comprising: 
a contact body (5) (paragraph 13) comprising:
a bottom wall configured to apply the contact temperature sensor on a test body (8) (figure 1); and
a carrier ceramics (2) configured to thermally directly couple the contact temperature sensor to the test body (8) (paragraphs 11,13);
wherein the carrier ceramics (2) is arranged on a side of the bottom wall facing the test body (8) (figure 1), and wherein the carrier ceramics (2) comprises a metallization (4) on a side facing the test body (8) (paragraph 19); and
a temperature sensor element (3) thermally coupled to the carrier ceramics (2) (paragraph 17).

Referring to claim 13, Holoubek discloses that the carrier ceramics (2) comprises a metallization (3) on a side facing away from the test body (8) (figure 2).

Referring to claim 14, Holoubek discloses that the carrier ceramics (2) comprises a structured metallization (3) on the side facing away from the test body (8) (figure 2).

Referring to claim 15, Holoubek discloses that the carrier ceramics (2) comprises a metallization (4) over the entire surface on the side facing the test body (8) (figure 2).

Referring to claim 16, Holoubek discloses that the carrier ceramics (2) comprises a structured metallization (3) on a side facing away from the test body (8) (figure 2).

Referring to claim 20, Holoubek discloses that the temperature sensor element (3) is coupled to the carrier ceramics (2) via a positive substance-to-substance bond (paragraph 11) (the methods of coupling the temperature sensor element to the carrier ceramics recited in paragraph 11 are considered to be positive substance-to-substance bonds).

Referring to claim 23, Holoubek discloses that the metallization (3) on the side of the carrier ceramics (2) facing away from the test body (8), and/or the temperature sensor element (3) is connected to an electrically-conductive connection wire via a positive substance-to-substance bond (figure 2; paragraphs 11, 17) (the temperature sensor element is connected to electrically-conductive connection wires by soldering, which is considered to be a positive substance-to-substance bond).

Referring to claim 24, Holoubek discloses that the carrier ceramics (2) and the temperature sensor element (3) comprise a common potting (10) (figure 1; paragraph 15).

Referring to claim 25, Holoubek discloses a contact temperature sensor (figures 1, 2; paragraphs 11-13, 15, 17, 19) comprising: 
a contact body (5) (paragraph 13) comprising:
a bottom wall configured to apply the contact temperature sensor on a test body (8) (figure 1); and
a carrier ceramics (2) configured to thermally directly couple the contact temperature sensor to the test body (8) (paragraphs 11,13);
wherein the carrier ceramics (2) is arranged on a side of the bottom wall facing the test body (8) (figure 1), and wherein the carrier ceramics (2) comprises a metallization (4) on a side facing the test body (8) (paragraph 19); and
a temperature sensor element (3) thermally coupled to the carrier ceramics (2) (paragraph 17).

Referring to claim 26, Holoubek discloses that the carrier ceramics (2) comprises a metallization (4) over the entire surface on the side facing the test body (8) (figure 2).

Referring to claim 27, Holoubek discloses that the carrier ceramics (2) comprises a structured metallization (3) on the side facing away from the test body (8) (figure 2).

Referring to claim 28, Holoubek discloses that the metallization (3) on the side of the carrier ceramics (2) facing away from the test body (8), and/or the temperature sensor element (3) is connected to an electrically-conductive connection wire via a positive substance-to-substance bond (figure 2; paragraphs 11, 17) (the temperature sensor element is connected to electrically-conductive connection wires by soldering, which is considered to be a positive substance-to-substance bond).

Referring to claim 29, Holoubek discloses that the temperature sensor element (3) is coupled to the carrier ceramics (2) via a positive substance-to-substance bond (paragraph 11) (the methods of coupling the temperature sensor element to the carrier ceramics recited in paragraph 11 are considered to be positive substance-to-substance bonds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holoubek in view of WO2011136294 to Hori et al [hereinafter Hori] (see attached translation).
Referring to claim 17, Holoubek discloses a sensor having all of the limitations of claim 17, as stated above with respect to claim 12, except for the carrier ceramics comprising silicon nitride. 
However, Hori discloses a temperature sensor (thermistor), wherein the temperature sensor has a carrier ceramic comprising silicon nitride for providing low thermal expansion and excellent mechanical properties for sensing temperature (page 3, 1st paragraph; page 4, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the carrier ceramics of Holoubek comprise silicon nitride, as suggested by Hori, in order to provide low thermal expansion and excellent mechanical properties for sensing temperature; and since the particular type of ceramic material used to make the carrier ceramics, i.e., silicon nitride, is only considered to be the use of a “preferred” or “optimum” ceramic material out of a plurality of well-known ceramic materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 18, Holoubek discloses a sensor having all of the limitations of claim 18, as stated above with respect to claim 12, except for the carrier ceramics consisting essentially of silicon nitride. 
However, Hori discloses a temperature sensor (thermistor), wherein the temperature sensor has a carrier ceramic consisting essentially of silicon nitride for providing low thermal expansion and excellent mechanical properties for sensing temperature (page 3, 1st paragraph; page 4, 1st paragraph; page 6, 8th paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the carrier ceramics of Holoubek consist essentially of silicon nitride, as suggested by Hori, in order to provide low thermal expansion and excellent mechanical properties for sensing temperature; and since the particular type of ceramic material used to make the carrier ceramics, i.e., essentially silicon nitride, is only considered to be the use of a “preferred” or “optimum” ceramic material out of a plurality of well-known ceramic materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holoubek in view of U.S. Patent Application Publication 2011/0012707 to Koto et al [hereinafter Koto].
Referring to claim 19, Holoubek discloses a sensor having all of the limitations of claim 19, as stated above with respect to claim 12, wherein Holoubek further discloses that the temperature sensor element (3) is a resistive temperature sensor element (paragraph 11), but does not explicitly disclose the temperature sensor element including an NTC thermistor.
However, Koto discloses a temperature sensor element (thermistor), wherein the temperature sensor element is an NTC thermistor in order to suppress an inrush current (paragraphs 3, 153, 154).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an NTC thermistor as the resistive temperature sensor element of Holoubek, as suggested by Koto, in order to suppress an inrush current when sensing temperature; and since the use of the particular type of resistive temperature sensor element claimed by applicant, i.e., an NTC thermistor, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular resistive temperature sensor element claimed by applicant is considered to be the use of a known alternate type of resistive temperature sensor element that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a resistive temperature sensor element as already suggested by Holoubek.

Claims 21, 22, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Holoubek in view of U.S. Patent 7,075,407 to Kawamoto et al [hereinafter Kawamoto].
Referring to claims 21 and 30, Holoubek discloses a sensor having all of the limitations of claims 21 and 30, as stated above with respect to respective claims 12 and 26, wherein Holoubek further discloses that the contact temperature sensor comprises at least one contact (12) for electrical coupling, and that the temperature sensor element (3) and/or the carrier ceramics (2) comprises an electrically-conductive connection wire comprising a conductor coupled to the at least one contact (paragraphs 11, 17); but does not explicitly disclose the contact being for electrical coupling with an evaluation means, and the electrically-conductive connection wire comprising a plating.
However, Kawamoto discloses a temperature sensor element (thermistor) (12), wherein the temperature sensor element has electrically-conductive connection wires (15, 16) comprising a plating for providing flexibility of the wires to measure temperature (column 3, lines 43-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electrically-conductive connection wire comprising a plating as the electrically-conductive connection wire of Holoubek, as suggested by Kawamoto, in order to provide flexibility of the wires to measure temperature; and since the use of the particular type of connection wire claimed by applicant, i.e., plated, is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular connection wire claimed by applicant is considered to be the use of a known alternate type of connection wires that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide a connection wire as already suggested by Holoubek in view of Kawamoto.

Referring to claims 22 and 31, Holoubek in view of Kawamoto disclose a sensor having all of the limitations of claims 22 and 31, as stated above with respect to respective claims 21 and 30, except for explicitly disclosing that the electrically-conducting connection wire comprises a conductor comprising an iron-nickel-alloy, and a copper plating located on the conductor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the conductor and plating of Holoubek in view of Kawamoto comprise an iron-nickel-alloy and a copper plating located on the conductor in order to obtain a desired electrical conductivity response from the temperature sensor element; and since the particular materials used to make the conductor and the plating, e.g., iron-nickel alloy and copper, respectively, are only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing a temperature sensor with a ceramic component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/12/21